UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1307


RICKY LEE HANKINS,

                  Plaintiff – Appellant,

             v.

JIMMY AYERS,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (6:09-cv-00014-nkm)


Submitted:    June 3, 2009                       Decided:   June 10, 2009


Before MOTZ and      KING,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ricky Lee Hankins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ricky Lee Hankins seeks to appeal the district court’s

order dismissing without prejudice his 42 U.S.C. § 1983 (2006)

complaint for failure to state a claim upon which relief may be

granted under 28 U.S.C. § 1915(e)(2)(B) (2006).                            This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),       and    certain    interlocutory          and    collateral         orders,   28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                                  Because the

deficiency identified by the district court – that the complaint

did     not    assert    sufficient        facts       in     support      of     its   legal

conclusions – may be remedied by the filing of a complaint that

articulates adequate facts, we conclude that the order Hankins

seeks    to    appeal    is     neither    a       final    order    nor    an    appealable

interlocutory or collateral order.                         See Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066 (4th Cir.

1993)     (a        dismissal      without         prejudice        is     not     generally

appealable).

               Accordingly,        we    dismiss       the     appeal       for     lack   of

jurisdiction.           We     deny     Hankins’      motion        for    appointment     of

counsel.       We dispense with oral argument because the facts and

legal    contentions         are   adequately         presented       in    the    materials




                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3